Exhibit 10.2

 

AMENDMENT NO. 4 TO
DEVELOPMENT AND LICENSING AGREEMENT

 

THIS AMENDMENT NO. 4 TO THE DEVELOPMENT AND LICENSING AGREEMENT (the
“Amendment”) is made as of August 5, 2015 (the “Amendment Date”), by and between
Eagle Pharmaceuticals, Inc. (“Eagle”), and SciDose LLC, (“SciDose”), and amends
the June 12, 2007 Development and Licensing Agreement (the “Original
Agreement”), by and between Eagle and SciDose.  Capitalized terms used in this
Amendment and not otherwise defined shall have the same meanings ascribed to
such terms in the Original Agreement, as previously amended.

 

WHEREAS, Eagle and SciDose desire to amend the Original Agreement, as more
particularly set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Eagle and SciDose agree as follows:

 

1.              Amendment to Section 1.30 (ii).  The general reference to “all
parenteral formulations of Bivalirudin” in Section 1.30 (ii) is deleted, and
replaced with:

 

1.30 (ii) the Eagle ready-to-use (“RTU”) Bivalirudin product (the “Eagle
Bivalirudin Product”) that is the subject of the 505(b)(2) New Drug Application
(“NDA”) submitted to the U.S. Food and Drug Administration on or about May 20,
2015.

 

2.              Amendment to Section 1.35.  Section 1.35 of the Original
Agreement, as previously amended, is hereby amended by deleting the entire
clause and replacing it with:

 

1.35                  “ROYALTY RATE” means (i) with respect to the EAGLE
BIVALIRUDIN PRODUCT, fifteen percent (15%); (ii) with respect to any PRODUCT
that is subject to a 505(b)(2) application, fifty percent (50%); and (iii) with
respect to any PRODUCT that is subject to an ANDA application, thirty percent
(30%).

 

3.              Development Costs and Milestone Payments Made By Eagle.  Eagle
hereby waives any claim of any kind that it may have and which could be asserted
through and including the Amendment Date against SciDose for the recovery from
SciDose of either (i) any unreimbursed costs incurred by Eagle related to the
development of the Eagle Bivalirudin Product, and (ii) any refund of milestone
payments under Sections 4.1.3 and 3.1.2 of the Original Agreement that were
previously made by Eagle to SciDose relating to any parenteral formulation of
Bivalirudin.

 

4.              Effect on the Original Agreement.  Except as specifically
amended herein, the Original Agreement, all other documents, instruments and
agreements executed and/or delivered in connection therewith, shall remain in
full force and effect, and are hereby ratified and confirmed.  Each reference in
the Original Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Original Agreement as
amended hereby.

 

1

--------------------------------------------------------------------------------


 

5.              Entire Agreement.  The Original Agreement, as modified by this
Amendment, and the other writings specifically identified therein and herein or
contemplated thereby and hereby, is complete, reflects the entire agreement of
the Parties with respect to the subject matter hereof, and supersedes all
previous written or oral negotiations, commitments and writings.

 

6.              Counterparts.  This Amendment may be executed in counterparts,
each of which shall be deemed an original and any of which shall constitute a
single document.  A facsimile (or pdf) signature of an authorized signatory of
any Party shall be valid and binding and constitute due execution and delivery
of this Amendment by such Party.

 

7.              Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
its conflict of law rules or principles.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered by their respective proper and duly authorized representatives as of
the date first set forth above.

 

 

EAGLE PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Scott Tarriff

 

Name:

Scott Tarriff

 

Title:

President and CEO

 

 

 

 

 

 

 

SCIDOSE, LLC

 

 

 

 

 

 

 

By:

/s/ Joseph Bohan

 

Name:

Joseph Bohan

 

Title:

President and CEO

 

2

--------------------------------------------------------------------------------